DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/17/2022 has been entered. Claims 1-24 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 102(a)(1) and 35 USC 103 rejections previously set forth in the Non-Final Office Action mailed 03/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transceivers" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the Applicant means the plurality of transceivers recited previously or something different. For the purpose of examination, Examiner interprets it as “the plurality of transceivers”.
Claims 2-7 inherit the indefiniteness of claim 1 and subsequently rejected.
Claim 2, line 2, claim 5, line 2-3 and claim 7, line 1 recite the limitation “the transceivers”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the Applicant means the plurality of transceivers recited in claim 1 or something different. For the purpose of examination, Examiner interprets it as “the plurality of transceivers”.
	
Claim 8 recites the limitation "the transceivers" in line 10-11 and 13.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the Applicant means the plurality of transceivers recited previously or something different. For the purpose of examination, Examiner interprets it as “the plurality of transceivers”.
Claims 9-13 inherit the indefiniteness of claim 8 and subsequently rejected.
Claim 13 recites the limitation "the transceivers" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the Applicant means the plurality of transceivers recited previously in claim 8 or something different. For the purpose of examination, Examiner interprets it as “the plurality of transceivers”.

Claim 14 recites the limitation "the transceivers" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the Applicant means the plurality of transceivers recited previously or something different. For the purpose of examination, Examiner interprets it as “the plurality of transceivers”.
Claim 14 recites the limitation "a transceiver" in line 10. It is indefinite because it is not clear if the Applicant claims for a transceiver of the plurality of transceivers or something different. For the purpose of examination, Examiner interprets it as “a transceiver of the plurality of transceivers”.
Claims 15-20 inherit the indefiniteness of claim 14 and subsequently rejected.

Claim 15 recites the limitation "a first transceiver" in line 4 and “a second transceiver” in line 8. It is indefinite because it is not clear if the Applicant claims for a first and second transceiver of the plurality of transceivers or something different. For the purpose of examination, Examiner interprets it as "a first transceiver of the plurality of transceivers " and “a second transceiver of the plurality of transceivers”.
Claim 18 recites the limitation "a first transceiver" in line 3-4. It is indefinite because it is not clear if the Applicant claims for a first transceiver of the plurality of transceivers or something different. For the purpose of examination, Examiner interprets it as “a first transceiver of the plurality of transceivers”.
Claim 19 recites the limitation "the first transceiver" in line 3. It is indefinite because it is not clear if the Applicant claims for the first transceiver of the plurality of transceivers or something different. For the purpose of examination, Examiner interprets it as “the first transceiver of the plurality of transceivers”.
Claim 20 recites the limitation "the transceiver" in line 3. It is indefinite because it is not clear if the Applicant claims for the transceiver of the plurality of transceivers or something different. For the purpose of examination, Examiner interprets it as “the transceiver of the plurality of transceivers”.

Claim 21 recites the limitation "a transceiver" in line 6. It is indefinite because it is not clear if the Applicant claims for a transceiver of the plurality of transceivers or something different. For the purpose of examination, Examiner interprets it as “a transceiver of the plurality of transceivers”.
Claim 21 recites the limitation "an aperture of a reflector" in line 10. It is indefinite because it is not clear if the Applicant means the aperture of the reflector previously recited in line 1-2 or something different. For the purpose of examination, Examiner interprets it as “the aperture of the reflector”.
Claims 22-24 inherit the indefiniteness of claim 21 and subsequently rejected.
Claim 22 recites the limitation "a first transceiver" in line 2 and “the first transceiver” in line 4. It is indefinite because it is not clear if the Applicant claims for a first transceiver of the plurality of transceivers or something different. For the purpose of examination, Examiner interprets it as “a first transceiver of the plurality of transceivers” and “the first transceiver of the plurality of transceivers”.
Claim 23 recites the limitation "a second transceiver" in line 2 and “the second transceiver” in line 5. It is indefinite because it is not clear if the Applicant claims for a second transceiver of the plurality of transceivers or something different. For the purpose of examination, Examiner interprets it as “a second transceiver of the plurality of transceivers” and “the second transceiver of the plurality of transceivers”.

Response to Arguments
Applicant’s arguments, see page 9 of Applicant’s remarks, filed 06/17/2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejections of claims 1 and 8 have been withdrawn. 
Applicant’s arguments, see page 11 of Applicant’s remarks, filed 06/17/2022, with respect to claims 14 and 21 have been fully considered and are persuasive.  The rejections of claims 14 and 21 have been withdrawn.
Claims 2-7, 9-13, 15-20 and 22-24 depend from claims 1, 8, 14 and 21, therefore the rejections for these claims have been withdrawn.

Allowable Subject Matter
Claims 1-2, 5, 7-8, 13-15 and 18-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claims 3-4, 6, 9-12, 16-17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 1, patentability exists, at least in part, with the claimed features of “an aperture positioned at the edge area of the reflector; a rotor positioned within the aperture of the reflector and having a rotation axis; an actuator positioned on the reflector radially inward of the rotor”.
Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of “an actuator positioned on the reflector radially inward of the rotor”.
Regarding dependent claim 14, patentability exists, at least in part, with the claimed features of “an aperture positioned at the edge area of the reflector; a band changer including a rotor having a rotation axis positioned within the aperture and a driver positioned on the reflector radially inward of the rotor relative to the center area”.
Regarding dependent claim 21, patentability exists, at least in part, with the claimed features of “a band changer arranged within an aperture of a reflector”, “an actuator positioned radially inward of the rotor” and “the rotor positioned within the aperture of the reflector”.
Su et al (KR10-2003-0085358A), Monte (US20110068988)  and Ito (US20160363738) are all cited as teaching some elements of the claimed invention including a reflector, a rotor, a plurality of transceivers and a controller configured to generate a control signal that determines a rotation angle of the rotor.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845